Rothrock, C. J.
I. It appears from the pleadings and evidence that the liquor sold by defendants was purchased in Chicago, Illinois; that it was shipped to Marshalltown, Iowa, in boxes; and that the boxes, with their contents, were sold without any change being made in the boxes or packages. The defendants claim, that, as the sales were made in the original packages, just as they were when imported into the state, the defendants were not guilty of the violation of any law. This question was considered by this court, and determined in the case of Collins v. Hills, 77 Iowa, 181, and in Leisey v. Hardin, 78 Iowa, 286, and State v. Zimmerman, 78 Iowa, 614. We discover no ground for receding from the rule announced in the cited cases.
II. It is urged in behalf of the defendant John A. Bowman that he ought not to have been held guilty of violating the temporary injunction, because he believed that he violated no law in the sale of liquor in original *568packages. We do not think that this is any excuse for violating the injunction by making sales during the pendency of the action. The evidence shows that he was engaged in quite an extensive traffic in liquors, in the way above indicated, and he knew that the device adopted by putting each bottle in a separate box was claimed to be a violation of law, the same as selling in any other way. If he preferred to take his chances of making the sales, he ought not to complain of the penalties.
Affirmed.